09/07/2021


          IN THE SUPREME COURT OF THE STATE OF MONTAI\k                              Case Number: PR 06-0422


                                      PR 06-0422                             SEP 0 7 2021
                                                                           Bowen Ureonwooa
                                                                         Clerk of Supreme Cour,
                                                                            State of Montana


 IN THE MATTER OF THE PETITION OF LORI                            ORDER
 M. DAVLIN


      Lori M. Davlin has petitioned the Court to waive the three-year test requirement for
the Multistate Professional Responsibility Examination (MPRE) for purposes of Davlin's
application for admission by motion to the State Bar of Montana. By rule, applicants for
admission by motion must provide evidence of the requisite score on an MPRE taken
"within three years preceding the date of the application for admission." Rule IV.A.3,
Rules of Admission.
      Davlin passed the MPRE in 2013 when seeking admission to the practice of law in
Texas. Davlin was admitted to the State Bar of Texas in 2013 and is in good standing. The
petition states that Davlin has practiced since 2013 "without any ethical or disciplinary
issues." Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Lori M. Davlin to waive the
three-year test requirement for the MPRE for purposes of Davlin's current application for
admission by motion to the State Bar of Montana is GRANTED.
       The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar ExariVirs at the State Bar of Montana.
       DATED this-1—     day of September, 2021.




                                                          ChiefJustice
         (
        ) \ W'‘.   _



e94 in 24,

     Justices